The Chancellor.
The doctrine in the case cited, is correct and applicable. “ I find,” said Lord Eldon, “ the Court has adhered very closely to the principle, that you cannot have an injunction, except against a party to the suit. Upon a review of all the cases, I think the practice of granting an injunction against a creditor, who is not a party, is wrong. The Court has no right to grant an injunction against a person whom they have not brought, or attempted to bring, before the Court, by subpoena. I have no conception, that it is competent to this Court to hold a man bound by an injunction, who is not a party in the cause, for the purpose of the cause.” I shall, accordingly, dissolve the injunction as against those persons who were not made parties to the suit. A purchaser was restrained, in the case of Green v. Lowes, (3 Bro. 217.) from paying *26the purchase money, on a bill by the creditors of the vendor, but the purchaser was made a party.
• Order accordingly.